 Case 2:20-cv-13158-TGB-DRG ECF No. 5, PageID.76 Filed 12/16/20 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


STRIKE 3 HOLDINGS, LLC,                        2:20-CV-13158-TGB

                 Plaintiff,

                                                      ORDER
     vs.
                                                 HONORABLE
JOHN       DOE     SUBSCRIBER                 TERRENCE G. BERG
ASSIGNED        IP    ADDRESS
162.228.98.100,

                 Defendant.



          ORDER GRANTING PLAINTIFF’S MOTION
       FOR LEAVE TO SERVE THIRD PARTY SUBPOENA
            PRIOR TO RULE 26(f) CONFERENCE


     This matter is before the Court on plaintiff Malibu Media’s motion

for leave to serve a subpoena on internet service provider AT&T U-verse

(“ISP”), seeking the name and contact information of the John Doe

defendant identified in the complaint. The Court finds Plaintiff has

established that good cause exists for its request to serve a subpoena

prior to a Rule 26(f) conference.
 Case 2:20-cv-13158-TGB-DRG ECF No. 5, PageID.77 Filed 12/16/20 Page 2 of 3




     Accordingly, the Plaintiff’s motion for leave to serve a subpoena on

the ISP (Dkt. #4) is GRANTED to the following extent:

      1.   Plaintiff may serve the ISP with a Rule 45 subpoena

commanding the ISP to provide Plaintiff with only the true name and

address of the John Doe defendant to whom the ISP assigned IP

address 162.228.98.100. Plaintiff shall attach to any such subpoena a

copy of this Order.

     2.    Plaintiff may also serve a Rule 45 subpoena in the same

manner as above on any service provider that is identified in response

to a subpoena as a provider of Internet services to the Defendant.

     3.    Within seven days of service of the subpoena, the ISP shall

reasonably attempt to identify John Doe and provide him or her with a

copy of the subpoena and this Order. If the ISP is unable to determine,

to a reasonable degree of technical certainty, the identity of the user of

the particular IP address, it shall so notify the Court and Plaintiff's

counsel.

     4.    The subpoenaed ISP shall not require Plaintiff to pay a fee

in advance of providing the subpoenaed information, nor shall the

subpoenaed ISP require Plaintiff to pay a fee for an IP address that is
 Case 2:20-cv-13158-TGB-DRG ECF No. 5, PageID.78 Filed 12/16/20 Page 3 of 3




not controlled by the ISP.     If necessary, the Court will resolve any

disputes between the ISP and Plaintiff regarding the reasonableness of

the amount proposed to be charged by the ISP after the subpoenaed

information is provided to Plaintiff.

     5.    Plaintiff may only use the information disclosed in response

to a Rule 45 subpoena served on the ISP for the purpose of protecting

and enforcing Plaintiff’s rights as set forth in its Complaint.

      SO ORDERED.



     DATED this 16th day of December, 2020.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
